Citation Nr: 1041887	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to an initial evaluation higher than 10 percent for 
residuals of right ankle fracture.

2.	Entitlement to an initial compensable evaluation for exostosis 
right heel.

3.	Entitlement to an initial compensable evaluation for residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1988.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in pertinent part, granted service connection for 
residuals of right ankle fracture with exostosis right heel,  and 
for residuals of a head injury. A noncompensable (0 percent) 
rating was assigned for both conditions, effective from November 
17, 2005. The Veteran appealed from the initial assigned 
disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection).

As previously set forth, the RO had granted service connection 
for the single disability of residuals of right ankle fracture 
with exostosis right heel. However, inasmuch as the Veteran's 
right ankle fracture and exostosis right heel are separate 
identifiable conditions, with distinct in-service etiologies, the 
Board has chosen to characterize these conditions instead as two 
separate disabilities for increased rating purposes. This is 
reflected above on the title page.

By a July 2010 rating decision the RO increased from 0 to 10 
percent the evaluation for residuals of right ankle fracture with 
exostosis right heel, from the effective date of service 
connection. (While the characterization of service-connected 
disability then included mention of exostosis right heel, the 
basis for awarding a 10 percent rating was clearly for 
symptomatology of the right ankle. So when dividing these issues, 
the Board has attributed this 10 percent rating directly to the 
service-connected residuals of a right ankle disorder, and 
designated the rating for exostosis right heel as 
noncompensable.). Notwithstanding the July 2010 decision, a claim 
for a still higher schedular rating for a right ankle disorder 
remains for adjudication.   See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise). 
Also, the RO's July 2010 rating decision granted a then pending 
claim for service connection for degenerative disk disease, 
lumbar spine, with a 10 percent rating effective November 17, 
2005. The Veteran has not contested the initial rating or 
effective date, and hence this claim has been resolved. See 
Grantham v. Brown,  114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for 
headaches, secondary to service-connected residuals of a 
head injury, has been raised by the Veteran's 
representative through an October 2010 Written Brief 
Presentation. However, this issue has not yet been 
adjudicated by RO, the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over             the claim, and it is referred to the RO 
for appropriate action.  

The issues of an increased rating for exostosis right heel, and 
head injury residuals are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran retains right ankle range of motion no worse than 
dorsiflexion to            10 degrees, and plantar flexion to 45 
degrees, with no additional lost motion due to pain, weakness, 
fatigue, or repetitive motion or other forms of functional loss. 


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 10 
percent for residuals of right ankle fracture. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5271 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for a higher initial evaluation 
for service-connected residuals of a right ankle fracture, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with          the RO's decision as to the 
assigned disability rating does not trigger additional            
38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, 
in that the claim for service connection for a right ankle 
disorder has been substantiated, and no further notice addressing 
the downstream disability rating requirement is necessary. In any 
event, the RO has provided October 2006 notice correspondence 
that directly addressed the evidentiary requirements to 
substantiate the claim on appeal. 

The RO/AMC has taken appropriate action to comply with the duty 
to assist           the Veteran through obtaining VA outpatient 
treatment records, and arranging for          the Veteran to 
undergo VA medical examination. See 38 C.F.R. §4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
In support of his claim, the Veteran has provided several 
personal statements. He has not requested a hearing in connection 
with this matter. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's right ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limitation of motion in the ankle. Under 
Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limited motion in the ankle. A 20 percent rating is 
assigned for marked limited motion in the ankle. 

The terms "moderate" and "marked" among other components of 
the rating criteria are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.
 
Normal range of motion of the ankle is considered as 0 to 20 
degrees of ankle dorsiflexion and 0 to 45 degrees of ankle 
plantar flexion. 38 C.F.R. § 4.71a, Plate II. 


The source of evaluative findings regarding the Veteran's right 
ankle disorder is the report of a June 2010 VA Compensation and 
Pension examination of the joints. During examination, the 
Veteran reported that right ankle pain bothered him on a daily 
basis, and ranged on average from 4 to 7 in intensity. There was 
reported swelling, locking and instability of the ankle. He took 
over-the-counter pain relievers on a daily basis with mild 
improvement of his pain symptoms. Upon objective physical 
examination, range of motion testing established right ankle 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 25 degrees, and eversion to 20 degrees, all of which 
were had end-of-range pain. Range of motion was not additionally 
limited following repetitive use on exam. There was normal 
strength and stability in the right ankle. There was no ankle 
crepitus. There was an ankle effusion without warmth or redness. 
There was a large amount of tenderness to palpation over the 
lateral malleolus. An x-ray of the right ankle showed a small 
ossicle inferior to the distal fibula suggestive of degenerative 
posttraumatic change. The diagnosis was in part, right ankle 
fracture, healed but resulting in posttraumatic degenerative 
arthritis. 

The Board has reviewed these medical findings, and concludes that 
there is no basis upon which to assign any higher disability 
evaluation than a 10 percent rating for residuals of a right 
ankle fracture. Applying the specified rating criteria under 
which the RO has chosen to evaluate right ankle disability, the 
extent of limitation of motion of the right ankle remains in the 
range consistent with a 10 percent evaluation. To this effect, 
the Veteran retained approximately half of normal right ankle 
dorsiflexion, and the full level of plantar flexion. There was no 
further diminution of range of motion when factoring in the 
potential impact of functional loss due to pain, fatigue, 
weakness, or repetitive motion, which normally must be taken into 
account when evaluating orthopedic disability. See DeLuca, supra;            
38 C.F.R. §§ 4.45, 4.59. While not directly contemplated under 
Diagnostic Code 5271, the Board has considered the Veteran's 
report of having had some locking and instability in the right 
ankle. However, this report of observable symptoms  must be 
viewed in light of objective testing on exam which demonstrated 
fully normal strength and stability in the ankle. Essentially 
then, given the above findings of substantial retained mobility 
in the right ankle, the Board cannot conclude that "marked" 
limitation of motion is shown. The extent of symptomatology 
indicated  is more consistent with "moderate" limitation of 
motion, which warrants no higher than a 10 percent rating per 
Diagnostic Code 5271. 

There likewise is no additional basis upon which to assign a 
rating greater than              20 percent under any other 
rating provision. The Veteran does not have any form of right 
ankle joint ankylosis, as would be evaluated under Diagnostic 
Code 5270, since he has substantial retained motion. See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (both indicating that ankylosis is complete 
immobility of the joint in a fixed position, either favorable or 
unfavorable). Nor is there available x-ray evidence of joint 
dysfunction on the level of marked malunion of the os calcis or 
astragalus, as would warrant assignment of a 20 percent 
evaluation under Diagnostic Code 5273. Rather the x-ray findings 
show degenerative changes limited to a small ossicle inferior to 
the distal fibula.                   It follows that there is no 
other potentially applicable diagnostic code upon which to assign 
a higher rating in this case. 

In summary, a 10 percent evaluation for residuals of right ankle 
fracture remains the appropriate evaluation under the VA rating 
schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused  him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. In this regard, he 
is presently employed at a residential health facility. The 
Veteran's service-connected right ankle disorder also has not 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for the residuals of a right ankle fracture. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases         
in severity of service-connected disability during the pendency 
of the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

An initial evaluation higher than 10 percent for residuals of 
right ankle fracture          is denied. 




















REMAND

The Board is directing specific additional development of the 
claims remaining on appeal, prior to issuance of a decision upon 
these matters. 

In reference to the claim for increased rating for service-
connected residuals of a head injury, the Veteran in May 2010 
correspondence has explained that he is participating in a 
residential mental health inpatient treatment program through    
the Department of Mental Health for South Carolina. According to 
the Veteran,              a therapist within this program has 
attributed a current psychiatric disorder to his underlying 
service-connected head trauma. Given this information, a request 
to the appropriate agency to obtain the Veteran's mental health 
treatment records would be useful in resolving the instant claim. 
See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts 
to obtain relevant records including those not in the custody of 
a Federal department or agency). 

Provided through this inquiry evidence is obtained which 
indicates the possibility of a connection between a head injury, 
and mental health pathology, the Veteran should then undergo a VA 
examination by a psychiatrist to attempt to confirm whether he 
indeed experiences mental health impairment attributable to 
service-connected disability. 

Meanwhile, there remains for evaluation the condition of 
exostosis right heel, which for reasons already indicated, is 
being recognized as a distinct service-connected disability from 
the residuals of a right ankle fracture. There still has not been 
a detailed examination focused upon the nature and severity of 
this disorder, so a VA podiatric examination is deemed warranted. 







Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should contact the Veteran and 
request that he provide authorization and 
consent to the release of medical records 
from the South Carolina Department of Mental 
Health pertaining to residential inpatient 
treatment at that facility, particularly 
insofar as there is any evidence associating 
a mental disorder with a claimed         in-
service head injury. Then obtain any 
identified medical records based on the 
information provided. 

2.	Provided that any evidence is obtained 
which indicates a possible connection 
between a mental disorder and an in-
service head injury, the Veteran should 
undergo a VA examination by a psychiatrist.    
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.           All indicated 
tests and studies should be performed, and 
all findings should be set forth in detail. 
It is requested that the VA examiner attempt 
to confirm whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran has a current mental 
disorder attributable to the service-
connected disability of a head trauma. 

3.	The RO/AMC should schedule the Veteran for 
a VA podiatric examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected exostosis right heel,                 
in accordance with the rating criteria 
specified at             38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for evaluating a foot 
injury.  The VA examiner should specifically 
comment upon whether the Veteran's right foot 
injury (that is, the overall level of 
impairment of the foot due to service-
connected disability) is productive of 
moderate, moderately severe, or severe foot 
injury.

4.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

5.	Thereafter, the RO/AMC should readjudicate 
the claims for increased ratings for 
exostosis right heel,     and residuals of a 
head injury, based on all additional evidence 
received. If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before  
the file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.         
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


